In re Kelly, Sam; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “E”, No. 253-897.
Relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he filed in January, 1994. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to *535provide this Court with a copy of its judgment.
DENNIS, J., not on panel.